Citation Nr: 0841624	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, type II, with neuropathy of the lower 
extremities.

2.  Entitlement to a rating in excess of 10 percent for 
multiple subcutaneous lipomas.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to April 
1964, and from May 1965 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Competent medical evidence demonstrates that the 
veteran's service-connected diabetes mellitus, type II, with 
neuropathy of the lower extremities has been controlled with 
oral hypoglycemic agents and a restricted diet.  There is no 
medical evidence of required insulin, restrictions on his 
activities due to diabetes, any episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization; neuropathy 
of the lower extremities is not manifested by mild incomplete 
paralysis of the sciatic nerve below the knee.

3.  Competent medical evidence demonstrates that the veteran 
has 30 small lipomas scattered over the extremities and trunk 
measuring approximately 1 cm. in diameter; while some 
scarring was noted from removal of the lipomas the veteran 
did not complain of symptoms and no impairment of function 
was noted. 

4.  The veteran refused, without explanation, to attend July 
2005 VA medical examinations.

5  The veteran's service-connected disabilities consist of 
diabetes mellitus with neuropathy of the lower extremities 
rated as 20 percent disabling, multiple subcutaneous lipomas 
rated as 10 percent disabling, glaucoma rated as 10 percent 
disabling, lumbosacral strain and degenerative disc disease 
rated as 10 percent disabling, hearing loss in the left ear 
rated as noncompensable, and impotence rated as 
noncompensable.  

6  The veteran is a college graduate and is not currently 
employed.

7  There is no competent medical evidence that indicates that 
the veteran's service-connected disabilities alone preclude 
him from engaging in substantially gainful employment that is 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with neuropathy of the lower 
extremities, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.655(b), 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 
7913 (2008).

2.  The criteria for a rating in excess of 10 percent for 
multiple subcutaneous lipomas, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.655(b), 4.1, 4.7, 4.118, Diagnostic 
Codes 7819-7802 (effective August 30, 2002), DCs 7819-7804 
(effective October 23, 2008).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.655(b), 4.1, 3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2003, February 2004, March 2005, and March 
2006.  These letters notified the appellant of VA's 
responsibilities in obtaining information to assist the 
appellant in completing his claims, and identified the 
appellant's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in June 2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the appellant was clearly not provided this more 
detailed notice, the Board notes that he was provided notice 
of the criteria for higher ratings for his diabetes and 
lipomas with the February 2005 statement of the case.  The 
Board also finds that the appellant, through written 
statements made to VA, such as in his untimely VA Form 9 
Substantive Appeal received in October 2003 (that the RO 
considered a new claim for the ratings now on appeal) and his 
representative's October 2008 brief, has demonstrated actual 
knowledge of all relevant VA laws and regulations.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  
The Board finds that the veteran is not prejudiced based on 
this demonstrated actual knowledge.

The Board also notes that the appellant failed to report for 
a July 2005 VA examination.  In correspondence dated in March 
2006, the RO reminded the appellant of the provisions of 
38 C.F.R. § 3.655 on the possible consequences of failing to 
report for a VA examination, gave him 60 days to show good 
cause or to request another examination, and informed him 
that if he did not desire another examination his appeal 
would be considered based solely on the evidence of record.  
The appellant never responded to the letter.  Therefore, the 
Board will consider this appeal based on the evidence of 
record.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Ratings - Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation when 
required by VA. When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(a)(b) (2008).

Diabetes Mellitus

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities 
(avoidance of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2008)
§4.123 Neuritis, cranial or peripheral. 
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

4.124 Neuralgia, cranial or peripheral. 
Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2008).

852
0
Paralysis of: Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 and 8720 
(2008).

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 20 percent for diabetes mellitus, type II, with 
neuropathy of the lower extremities.

The veteran's claim was received in November 2003.  Numerous 
medical records were submitted in support of the claim.

A June 2003 Womack Army Medical Center record noted that the 
veteran's diabetes was uncontrolled.  He admitted that he did 
not test his blood sugar often, and "had no idea" was it 
was on that day.
An August 2003 VA outpatient treatment record noted that the 
veteran was being followed at the Womack Army Medical Center 
for his diabetes mellitus.  VA medical records dated in 
February 2004, July 2004, and June 2005 showed that the 
veteran took Glipizide for treatment of his diabetes.  

The veteran underwent a VA examination in May 2004.  It was 
noted in the examination report that he was on a restricted 
diet, but not on an ADA (American Diabetic Association) diet, 
and took Glipizide.  He had not been hospitalized for 
ketoacidosis or hypoglycemic reactions and restrictions on 
his activities of daily living were secondary to Meniere's 
disease and deafness.  No neurologic symptoms were noted.  He 
saw a diabetic care provider every three months.  A normal 
examination of the extremities, including the feet, was 
noted.  The examiner diagnosed diabetes mellitus, type II, 
under treatment and erectile dysfunction secondary to 
diabetes.

An August 2004 Womack Army Medical Center record noted the 
veteran had Type II diabetes with no neuropathy.

A February 2005 medical record from the Womack Army Medical 
Center noted that the veteran was a Type II diabetic who 
controlled his diabetes with diet and exercise and occasional 
use of Glipizide.  

VA outpatient treatment records reflect an elevated blood 
glucose reading of 134, with 130 being the high limit of 
normal.  

In this case, the objective medical evidence shows that the 
veteran's service-connected diabetes mellitus requires oral 
medication and some restrictions in his diet.  However, the 
competent medical evidence of record does not reflect that 
the veteran's diabetes mellitus requires insulin or 
"regulation of activities", defined in Diagnostic Code 7913 
as "avoidance of strenuous occupational and recreational 
activities".  The Board points out that the requirements 
that diabetes mellitus necessitate insulin dependence and 
regulation of activities are primary factors distinguishing 
ratings greater than the 20 percent evaluation under 
Diagnostic Code 7913.  It logically follows that the veteran 
also lacks those factors that are criteria for a rating 
higher than 40 percent (episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations for 
diabetic care, visits at least twice monthly to a diabetic 
care provider, etc.).

As an initial matter, the veteran's disabilities of glaucoma 
and impotence have been separately rated, pursuant to Note 1 
of Diagnostic Code 7913 and 38 C.F.R. § 3.310.  The assigned 
ratings for these matters are not disputed by the veteran as 
part of this appeal.

In addition, the evidence of record does not support the 
assignment of a compensable rating for neuropathy of the 
lower extremities as there is no evidence that the veteran 
has mild, incomplete paralysis below the knee.  VA medical 
records dated in August 2002, August 2003, July 2004, and 
June 2005 showed that the veteran had normal diabetic foot 
inspection, diabetic foot sensation, and diabetic pedal pulse 
examinations.  The May 2004 VA examiner reported no 
neurologic symptoms and the feet examination was normal.  The 
competent medical evidence of record does not support a 
compensable rating for neuropathy of the lower extremities.  
See 38 C.F.R. § 8520 (2008) (rating criteria for incomplete 
paralysis of the sciatic nerve).  

Where, as here, the criteria for a compensable rating under a 
diagnostic code are not met, a noncompensable rating is 
assigned.  See 38 C.F.R. § 4.31 (2008).  Therefore, although 
the veteran previously was granted service connection for 
neuropathy as a complication of his service-connected 
diabetes mellitus as a result of his September 2002 VA 
examination, it is still noncompensable and is not to be 
rated separately pursuant to Note (1), as noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  Competent medical evidence also 
does not indicate that the veteran has any additional 
compensable diabetic complications such as diabetic 
retinopathy, skin symptoms, peripheral vascular disease, or 
peripheral neuropathy of the upper extremities.  
Consequently, the assignment of a separate disability rating 
for any other condition is not warranted under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note (1).

The Board acknowledges the veteran's contentions that his 
diabetes mellitus is more severely disabling.  However, the 
veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the veteran refused to attend a scheduled VA medical 
examination in July 2005, and provided no good cause (reason) 
for his absence.  The regulations are clear that failure to 
report, without good reason, for a scheduled VA medical 
examination in a case for an increased rating, results in the 
denial of the claim.  (See 38 C.F.R. § 3.655).

For all the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, with neuropathy of the lower extremities, 
must be denied.  The Board has considered staged ratings, 
under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See Gilbert  
v. Derwinski, 1 Vet. App. 49 (1990).

Lipomas

In this case, the veteran currently is assigned a 10 percent 
rating for his service-connected multiple subcutaneous 
lipomas pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7819-
7802 (effective August 30, 2002).

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  See 38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case indicates that the multiple 
lipomas most resemble benign skin neoplasms under Diagnostic 
Code 7819 as the service-connected disorder, and superficial 
scars that do not cause limited motion under Diagnostic Code 
7802 as a residual condition.  
781
9
Benign skin neoplasms:


Rate as disfigurement of the head, face, or neck (DC 
7800), or impairment of function

38 C.F.R. § 4.118, Diagnostic Code 7819 (2002)

780
0
Burn scar(s) of the head, face, or neck; scar(s) 
of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck:
Ratin
g
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement. 
80
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement
50
 
With visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement 
30
 
With one characteristic of disfigurement
10
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
sq. inches (39 sq. cm.). 
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria. 
Note (4): Separately evaluate disabling effects other than 
disfigurement that are associated with individual scar(s) of 
the head, face, or neck, such as pain, instability, and 
residuals of associated muscle or nerve injury, under the 
appropriate diagnostic code(s) and apply § 4.25 to combine 
the evaluation(s) with the evaluation assigned under this 
diagnostic code. 
Note (5): The characteristic(s) of disfigurement may be 
caused by one scar or by multiple scars; the 
characteristic(s) required to assign a particular evaluation 
need not be caused by a single scar in order to assign that 
evaluation. 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008)

7801
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are deep and 
nonlinear: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
40
 
Area or areas of at least 72 square inches (465 
sq. cm.) but less than 144 square inches (929 
sq. cm.)
30
 
Area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. 
cm.)
20
 
Area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. 
cm.)
10
Note (1): A deep scar is one associated with underlying soft 
tissue damage. 
Note (2): If multiple qualifying scars are present, or if a 
single qualifying scar affects more than one extremity, or a 
single qualifying scar affects one or more extremities and 
either the anterior portion or posterior portion of the 
trunk, or both, or a single qualifying scar affects both the 
anterior portion and the posterior portion of the trunk, 
assign a separate evaluation for each affected extremity 
based on the total area of the qualifying scars that affect 
that extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the anterior 
portion of the trunk, and assign a separate evaluation based 
on the total area of the qualifying scars that affect the 
posterior portion of the trunk. The midaxillary line on each 
side separates the anterior and posterior portions of the 
trunk. Combine the separate evaluations under § 4.25. 
Qualifying scars are scars that are nonlinear, deep, and are 
not located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008)

780
2
Burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial 
and nonlinear:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.
 
Note (2): If multiple qualifying scars are present, or 
if a single qualifying scar affects more than one 
extremity, or a single qualifying scar affects one or 
more extremities and either the anterior portion or 
posterior portion of the trunk, or both, or a single 
qualifying scar affects both the anterior portion and 
the posterior portion of the trunk, assign a separate 
evaluation for each affected extremity based on the 
total area of the qualifying scars that affect that 
extremity, assign a separate evaluation based on the 
total area of the qualifying scars that affect the 
anterior portion of the trunk, and assign a separate 
evaluation based on the total area of the qualifying 
scars that affect the posterior portion of the trunk. 
The midaxillary line on each side separates the anterior 
and posterior portions of the trunk. Combine the 
separate evaluations under § 4.25. Qualifying scars are 
scars that are nonlinear, superficial, and are not 
located on the head, face, or neck. 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2008)

780
4
Scar(s), unstable or painful:
Ratin
g
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar. 
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation that 
is based on the total number of unstable or painful 
scars. 

 
Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)

780
5
Scars, other (including linear scars) and other effects 
of scars evaluated under diagnostic codes 7800, 7801, 
7802, and 7804:
 
Evaluate any disabling effect(s) not considered in a 
rating provided under diagnostic codes 7800-04 under an 
appropriate diagnostic code.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008)

The veteran underwent a VA examination in July 2003.  He 
complained of scars on the trunk and extremities which were 
the result of approximately six surgeries.  He was most 
concerned about pain and irritation from lipomas when 
sleeping on his back or abdomen.  He said that they also 
enlarged and became tender on almost a daily basis.  There 
had been no treatment during the previous year.  They only 
appeared on the exposed skin on the forearms.  He complained 
that these lipomas affected his daily activities because he 
did not sleep as well during the day.  He reported trouble 
functioning.  

On examination, there were multiple linear scars from 4-2.5 
cm. on the left flank and the left arm.  They were 
hypopigmented with 2 mm. of underlying skin tissue loss on 
the left flank; on the left arm, the two linear scars of 4 
cm. in size, hypopigmented, but with no loss of underlying 
tissue.  None of these scars were tender.  There was no 
exfoliation, ulceration, or crusting.  A full skin 
examination of the back and abdomen showed several 2 cm. soft 
tissue masses that were slightly tender to palpation and 
which the examiner classified as subcutaneous lipomas.  On 
the left thigh there was a 2.5 cm "fish mouth" scar with 
atrophy, shininess, and 1 mm. of underlying skin tissue loss.  
The exposed areas of skin were not noted as disfiguring.  The 
examiner diagnosed multiple cutaneous lipomas with irritating 
scars and noted that the irritation of scars and lipomas 
during sleep affected the veteran's daily activities.

The veteran underwent another VA examination in May 2004.  
According to the report of examination, the veteran had 
developed multiple lipomas since service and had had about a 
dozen removed, but currently had multiple lipomas of the 
trunk and extremities.  The veteran had no current treatment 
for this condition.  He complained of no symptoms and said 
that when they did bother him he had them removed.  No 
impairment of function was noted.  

On examination, approximately 30 small lipomas were noted 
scattered over the extremities and trunk.  Most were 
elliptical, soft, and measured approximately 1 cm. in 
diameter.  Some scarring was noted from removal of the 
lipomas.  No hyperhidrosis was noted.  

In his August 2004 Notice of Disagreement and his March 2005 
Substantive Appeal, the appellant contended that he was 
concerned about the lipomas, which he termed tumors, and did 
not care that he had scars where he had these tumors removed.  
He also maintained that he had more than 30 lipomas and that 
they were painful when he tried to sleep.  

The veteran failed to report for a VA examination scheduled 
for July 2005.  In March 2006 correspondence, the RO provided 
the veteran with the opportunity to plead good cause for 
failing to appear and informed the veteran of the provisions 
of 38 C.F.R. § 3.655 (2008).  However, in the body of this 
letter the RO never informed the veteran that his claims for 
increase could be denied because of his failure to appear at 
or reschedule the latest VA examination.  Instead, he was 
told in this letter that his appeal would be considered based 
solely on the evidence of record.  The appellant never 
responded to the March 2006 letter.

Based upon the evidence of record, the Board finds that the 
veteran has been receiving the maximum rating available for a 
superficial scar (other than head, face, or neck) that does 
not cause limited motion.  See 38 C.F.R. § 4.118, DC 7802 
(effective August 30, 2002).  The May 2004 VA examiner noted 
that the veteran had 30 small lipomas located at various 
points over his extremities and trunk, with most measuring 
approximately 1 cm. in diameter.  The veteran complained of 
no symptoms and no painful scars were noted.  A previous VA 
examination in July 2003 found that multiple linear scars 
were present on the left flank and left arm and the exposed 
areas of skin were not noted as disfiguring.  The Board notes 
that the veteran's VA treatment records up to March 2006 are 
silent for any findings related to lipomas or scars, and he 
has not identified any other treatment related to them.  In 
addition, the medical evidence in the two VA examinations 
noted above does not reflect the existence of any associated 
scar of the head, face or neck or elsewhere of a size or that 
involves any symptoms or pertinent characteristics so as to 
warrant a rating in excess of 10 percent under any pertinent 
provision of § 4.118.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (effective August 30, 2002).  The 
Board also notes that as the veteran failed to report for his 
last scheduled VA examination, and the May 2004 VA 
examination did not record any painful scars.  Therefore, 
entitlement to a higher rating is not warranted.  

In addition, the veteran refused to attend a scheduled VA 
medical examination in July 2005, and provided no good cause 
(reason) for his absence.  The regulations are clear that 
failure to report, without good reason, for a scheduled VA 
medical examination in a case for an increased rating, 
results in the denial of the claim.  (See 38 C.F.R. § 3.655).

The Board acknowledges the veteran's contentions that his 
lipomas are more severely disabling.  However, the veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert, 1 Vet. 
App. at 55 (1990).  The preponderance of the evidence is 
against this claim.  



TDIU - Laws and Regulations

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person. 

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16(a) (2008).

Where a veteran meets the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
the only remaining question is whether the veteran is unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2008).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2008).

Factual Background and Analysis

The veteran contends that he is entitled to a TDIU as his 
service-connected disabilities render him unemployable.

The veteran's service-connected disabilities consist of 
diabetes mellitus with neuropathy of the lower extremities 
rated as 20 percent disabling, multiple subcutaneous lipomas 
rated as 10 percent disabling, glaucoma rated as 10 percent 
disabling, lumbosacral strain and degenerative disc disease 
rated as 10 percent disabling, hearing loss in the left ear 
rated as noncompensable, and impotence rated as 
noncompensable.  His combined service-connected disabilities 
rating is 40 percent.

In signed statements dated in July and October 2002, the 
veteran claimed that hearing loss or deafness made him 
unemployable either at his former full-time job at a nuclear 
power plant or as an ordained minister.

In a VA Form 21-8940 (Application for Increased Compensation 
Based on Unemployability) received in November 2003, the 
veteran said that his diabetes and lipomas caused his 
unemployability.  He also indicated that he completed a 
college education with a degree in biblical theology and that 
he became too disabled to work in the safety department of a 
nuclear power plant full-time in February 2001 and part-time 
in October 2003.  According to this form, the veteran had 
worked full-time at the nuclear plant from April 1995 to 
February 2001.

It was indicated in a VA Form 21-4192 (Request for Employment 
Information), received in January 2004 from the veteran's 
former employer, that the veteran worked as a nuclear plant 
attendant when he was rehired for 40 hours a week in 
September 2003, but was laid off after a month in October 
2003.

In his August 2004 Notice of Disagreement, the veteran noted 
that he had told a VA examiner that he quit his job because 
of hearing loss, but that this was only part of the reason.  
He maintained that the main reason he lost his job was 
because he could not keep his sugar level while working split 
shifts and that he was never stable.

In July 2005, the veteran failed to appear for a scheduled VA 
examination in which it was to be determined whether any 
functional impairment due to his service-connected 
disabilities impacted his employability.  As noted above, he 
failed to respond to a March 2006 letter from VA warning him 
that his claim could be denied or decided on the evidence of 
record if he failed to show good cause for his failure to 
appear and request another examination.  The veteran never 
replied to the March 2006 notice.

At a combined evaluation of 40 percent, the veteran does not 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2008).  For those veterans 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a), total disability ratings for compensation 
may nevertheless be assigned when it is found that the 
service-connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2008).

In the present case, the veteran and his employer admitted 
that he was laid off from his job, though the veteran claimed 
this was a part-time job in October 2003 and the employer 
stated this was a full-time job in October 2003.  Further, 
according to the medical evidence in the claims file, it has 
not been stated by any medical authority that the veteran's 
service-connected disabilities preclude employment.  Inasmuch 
as it has not been found that the service-connected 
disabilities are sufficient to produce unemployability, 
referral for extra-schedular consideration is not required.

Finally, the veteran refused to attend a scheduled VA medical 
examination in July 2005, and provided no good cause (reason) 
for his absence.  The regulations are clear that failure to 
report, without good reason, for a scheduled VA medical 
examination in a case for an increased rating (in this case a 
TDIU), results in the denial of the claim.  (See 38 C.F.R. 
§ 3.655).

Based on the evidence discussed above, the record does not 
demonstrate the veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the veteran's service-connected disabilities affect his 
ability to secure or follow a substantially gainful 
occupation.  In recognition of the severity of his service-
connected disabilities, the veteran is currently rated as a 
combined 40 percent disabled.  However, in this case, there 
is no reason for the Board to conclude that the veteran's 
service-connected disabilities alone produce unemployability 
or are so unusual or exceptional as to warrant referral of 
the case for extra-schedular consideration.  See 38 C.F.R. 
§§ 3.321, 4.16(b) (2008).

ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II, with neuropathy of the lower extremities, 
is denied.

Entitlement to a rating in excess of 10 percent for multiple 
subcutaneous lipomas is denied.

Entitlement to a total disability rating based upon 
individual unemployability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


